By the Court.
Taking this bill of exceptions as allowed by the presiding justice, there is one error so palpable that it has been deemed proper to sustain the exceptions and set aside the verdict on that account alone. We refer to the refusal to adopt the prayer for instructions as to what was necessary to show a conversion in an action of tort, founded upon a conversion. It is said by the counsel for the plaintiff, and, as we have much reason to suppose, correctly, that there is an error in the bill of exceptions, and that proper instructions were given on that point. But no amendment of the bill of exceptions having been offered until after the case had been submitted to us on argument by the respective counsel, we have not thought it proper at so late a stage of the case to receive any certificate to that effect without the consent of both parties, and especially in a case where the error can produce no greater evil than a new trial. The. case of McCarren v. McNulty, 7 Gray, 139, did not present the question of amendment of a bill of exceptions in the same stage of the case as the present does.

Exceptions sustained.